           Case 1:19-cv-01182-RP Document 10 Filed 03/12/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DONNA LANGAN,                                       §
 TERESA DE BARBARAC, and                             §
 ALEXANDRA CARSON                                    §
                                       Plaintiffs,   §
                                                     §         Cause No. 1:19-cv-1182
 v.                                                  §
                                                     §
 GREG ABBOTT, in his Official Capacity as            §
 Governor of Texas; and                              §
 KEN PAXTON, in his Official Capacity as             §
 Attorney General of Texas                           §
                              Defendants.            §

                               MOTION TO ALTER JUDGMENT

TO THE HONORABLE JUDGE OF THE U.S. DISTRICT COURT:

        Plaintiffs respectfully ask the Court to alter the judgment it issued today, which dismissed

their lawsuit without prejudice, pursuant to Federal Rule of Civil Procedure 4(m). (D.E. 6 and 7).

Plaintiffs submitted to the Court later today waivers of service signed by Defendants’ counsel on

March 3, 2020, and email correspondence between the parties’ counsel regarding Defendants’

agreed answer deadline. (D.E. 8, 9, 10-1).

        Although the Court was within its authority to issue judgment under Rule 4(m), Plaintiffs

respectfully suggest that, in light of the waivers filed today, there will be less delay to resolving

this matter if the Court reopens this case than if the Plaintiffs refile their claim. Further, reopening

the case will spare Plaintiffs from paying fees for refiling their complaint.

DATED: March 12, 2020.

                                                         Respectfully submitted,

                                                          /s/ Brian McGiverin
                                                         Brian McGiverin
                                                         Texas Bar No. 24067760
                                                         brian@austincommunitylawcenter.org
Case 1:19-cv-01182-RP Document 10 Filed 03/12/20 Page 2 of 2




                                Judith Bohr
                                Texas Bar No. 24092153
                                judith.bohr@austincommunitylawcenter.org

                                AUSTIN COMMUNITY LAW CENTER
                                1411 West Ave
                                Austin, TX 78701
                                Telephone: (512) 596-0226
                                Fax: (512) 597-0805

                                Moira Meltzer-Cohen
                                Pro Hac Vice Pending
                                277 Broadway, Suite 1501
                                New York, NY 10007
                                Telephone: (347) 248-6771
                                Fax: (929) 232.2056
                                mo_at_law@protonmail.com

                                ATTORNEYS FOR PLAINTIFFS
